Citation Nr: 1107586	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-03 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for chronic lumbar strain 
with degenerative changes, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for right leg radiculopathy.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for left leg radiculopathy.

4.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 
1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri 
.

Although the Veteran did not separately perfect an appeal 
pertaining to bilateral lower extremity radiculopathy this issue 
is a component of his claim for an increased rating for his low 
back disability.  The Board finds, therefore, that the issue of 
entitlement to an evaluation in excess of separate 10 percent 
ratings for bilateral leg radiculopathy is within its 
jurisdiction.  See Buckley v. West, 12 Vet. App. 76, 81 (1988) 
(the Board has jurisdiction of all issues appropriately 
identified from the radix of the notice of disagreement).

The Board notes that a request for a TDIU, whether expressly 
raised or reasonably raised by the record, is not a separate 
claim for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either as 
part of the initial adjudication of a claim or, if a disability 
upon which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 
(2009).  Accordingly, the issues are as stated on the title page 
of this decision.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the 
Veteran's chronic lumbar strain with degenerative changes does 
not manifest in unfavorable ankylosis of the entire spine. 

2.  The Veteran's bilateral leg radiculopathy, as a residual of 
the Veteran's service-connected low back disability, manifests 
with decreased reflexes and decreased sensory perception in the 
lower extremities; however, there is no evidence of moderately 
severe incomplete paralysis, no evidence of muscle atrophy 
bilaterally, and only slightly diminished strength upon objective 
testing.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for chronic 
lumbar strain with degenerative changes have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.71a, 
Diagnostic Code 5237, 5242, 5243 (2010). 

2.  An evaluation of 20 percent, but no higher, for right leg 
radiculopathy is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine, Note 1, 4.124a, Diagnostic Code 8520 
(2010).

3.  An evaluation of 20 percent, but no higher, for left leg 
radiculopathy is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine, Note 1, 4.124a, Diagnostic Code 8520 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as 
to the type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in August 2005 that fully 
addressed all notice elements and was issued prior to the initial 
RO decision in the matter of the claim for an increased rating.  
The letter provided information as to what evidence was required 
to substantiate the claim and of the division of responsibilities 
between VA and a claimant in developing an appeal.  

In the instant case, the Veteran was never informed of how VA 
determines disability ratings and effective dates.  However, as 
the instant decision denies an increased rating, the failure to 
provide Dingess notice is moot.  Therefore, no further 
development is required regarding the duty to notify.

Concerning the appeals for higher ratings for bilateral 
radiculopathy, these issues arise subsequent to the grant of 
service connection.  Courts have held that once service 
connection is granted, the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The claims file contains post-service reports of VA and 
private treatment and examination.  The Board has carefully 
reviewed such statements and concludes that no available 
outstanding evidence has been identified.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the Veteran 
in the development of the claims.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Analysis

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Lumbosacral strain is rated under the General Rating Formula for 
Diseases and Injuries of the Spine.  It provides that an 
evaluation of 10 percent is warranted if forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not greater 
than 85 degrees; the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not greater 
than 235 degrees; there is muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or if there is a vertebral body fracture with loss of 50 
percent or more of the height.  

A 20 percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not greater 
than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine warrants 
a 50 percent rating, and unfavorable ankylosis of the entire 
spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242.

The rating criteria for intervertebral disc syndrome is evaluated 
either on the total duration of incapacitating episodes resulting 
from intervertebral disc syndrome over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method results 
in the higher evaluation.  A 10 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past 12 months.  A rating of 20 percent is warranted 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than four 
weeks during the past 12 months.  A rating of 40 percent is 
warranted for intervertebral disc syndrome with incapacitating 
episodes having a total duration of least four weeks but less 
than six weeks during the past 12 months.  Finally, a rating of 
60 percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.

There are several notes set out after the diagnostic criteria, 
which provide the following:  First, associated objective 
neurologic abnormalities are to be rated separately under an 
appropriate diagnostic code.  Second, for purposes of VA 
compensation, normal forward flexion of the thoracolumbar spine 
is 0 to 90 degrees, extension is 0 to 30 degrees, left and right 
lateroflexion is 0 to 30 degrees, and left and right lateral 
rotation is 0 to 30 degrees.  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left and 
right lateroflexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is to 240 
degrees.  Third, in exceptional cases, an examiner may state 
that, because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in the regulation.  
Fourth, each range of motion should be rounded to the nearest 5 
degrees.

Under Diagnostic Code 8520, pertaining to paralysis of the 
sciatic nerve, a 10 percent rating is warranted if paralysis is 
mild, a 20 percent rating is warranted if it is moderate, 
moderately severe incomplete paralysis warrants a 40 percent 
disability rating, and severe incomplete paralysis with marked 
muscular atrophy warrants a 60 percent disability rating.  An 80 
percent disability rating is warranted for complete paralysis, 
where the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the knee 
is weakened or (very rarely) lost.  See 38 C.F.R. § 4.121a, 
Diagnostic Code 8520.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).  
Disability from neurological disorders is rated from 10 to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  With partial loss of use of one or more 
extremities from neurological lesions, rating is to be by 
comparison with mild, moderate, severe, or complete paralysis of 
the peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than the 
type of picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  38 C.F.R. § 4.124a (2010).

When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2010).

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§4.10, 4.40 and 4.45 (2010) are for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more of less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Turning to the evidence of record, the Veteran was afforded a VA 
examination in September 2005.  He indicated that he was a self-
employed tree surgeon who ran his own crew.  He explained that he 
had problems doing physically strenuous activity the previous 
three to four years due to his back condition and arthritis.  He 
indicated that he went to the hospital for severe back pain three 
to four times per year.  He had no urinary incontinence, no 
erectile dysfunction, no fecal incontinence, no numbness, no 
falls, no unsteadiness and no urinary retention.  However, he did 
report weekly lower extremity weakness and paresthesias.  The 
Veteran indicated that he had flare-ups every one to two months 
for four to seven days; by his estimate, during flare-ups all 
ranges of motion were limited to 20 degrees and he could not 
stand or walk for more than 5 to 10 minutes.  He also stated that 
he could not pick up or hold a pan to cook during flare-ups.  
The Veteran additionally complained of mild weakness and fatigue; 
moderate decreased motion; moderate stiffness in the morning; 
moderate spasm; and moderate, constant pain with radiation to the 
right hip.  He could normally walk 1/8 of a mile.  He reported he 
had no incapacitating episodes.  

On physical examination, the Veteran had normal gait and posture 
and mild lumbar flattening.  He had no thoracolumbar spine 
ankylosis.  There was no spasm or atrophy.  The Veteran did not 
have muscle spasm, localized tenderness or guarding severe enough 
to cause abnormal gait or abnormal spine contour.  Range of 
motion was as follows:  flexion from 0 to 60 degrees, with pain 
from 45 to 60 degrees; extension from 0 to 12 degrees, with pain 
throughout; left lateral flexion from 0 to 30 degrees; right 
lateral flexion from 0 to 24 degrees; left lateral rotation from 
0 to 30 degrees; and right lateral rotation from 0 to 25 degrees.  
There was additional pain, fatigue, weakness, or lack of 
endurance on repetitive use to include loss of motion on 
repetitive use at flexion from 0 to 45 degrees due to pain.  

Upon detailed motor exam, his lower extremities had 5/5 strength 
with normal muscle tone.  For his detailed sensory examination, 
there was impaired light touch bilaterally.  However, he had 
normal vibration and position sense with no abnormal sensation.  
For his detailed reflex examination, the Veteran had normal knee 
jerk bilaterally with hypoactive left ankle jerk and absent right 
ankle jerk.  He had positive Lasegue's sign on the right.  X-rays 
yielded an impression of mild lumbar spondylosis with narrowing 
of the aforesaid disc spaces; transitional vertebra; and 
spondylolysis grade 1 at L4.

A March 2006 VA treatment note reflects complaints of 
intermittent spells of recurrent lumbar pain, sometimes reaching 
a pain level of 10 out of 10, during which the Veteran was unable 
to stand, sit, walk or have any motion without severe pain.  He 
reported radiation down his left leg to the knee in between 
flare-ups.  The provider indicated that the Veteran's strength 
may be less than normal but that sensory findings were unchanged.  
There was no relief with Vicodin or other medications.  He was 
offered surgery but refused due to his fear of paralysis.  The 
provider indicated that the Veteran was obviously in extreme pain 
and that his back was tender in the lower lumbar region.  The 
Veteran was barely able to stand or walk and any motion caused 
pain; his straight leg raises were limited to 10 degrees, which 
he was unable to do himself.  Sensory examination was grossly 
normal.  The provider was unable to conduct strength tests due to 
pain, and his reflexes were 1+.

The Veteran was afforded additional VA examinations for the spine 
and peripheral nerves in December 2006.  He reported flare-ups 
with pain at 10 out of 10, three or four times per month, lasting 
from two hours to two or three days, with pain, weakness, fatigue 
and functional loss.  He also reported radiation from the lower 
back into the lower extremities.  He had not worked since 1995.  

Objectively, straight leg raises were positive bilaterally.  His 
right patella deep tendon reflexes were 2+.  The examiner was 
unable to elicit Achilles deep tendon reflexes or left patella 
reflexes.  There was diminished perception of vibratory stimuli 
in the right sacral L2 intervention area.  There was diminished 
perception of vibratory stimuli in the left lower extremity to 
the L2 and L5 intervention areas.  

Motor strength testing of the lower extremities, including 
dorsiflexion and plantar flexion of the feet, was 4/5.  There was 
increased pain and decreased strength with repetitive range of 
motion.  There was mild clonus movement elicited.  Heel and toe 
gate testing was unstable and he was unable to perform the tests.  
There was no unusual callous formation of the feet but there was 
increased shoe wear pattern to the outer heels.  There was normal 
configuration of the lumbar sacral spine area with a symmetrical 
appearance with rest and motion of the musculature of the area 
and no wasting of the lower extremity limbs.  Bilaterally, calf 
and quadriceps circumference were the same.  The Veteran's 
posture was erect with a very stiff but steady gait.  The Veteran 
had difficulty rising from a sitting position and utilized the 
armrest on the chair.  

Active range of motion was from 0 to 72 degrees for flexion, with 
extension from 0 to 0 degrees; lateral flexion on the right from 
0 to 12 degrees and on the left from 0 to 18 degrees; and right 
rotation from 0 to 30 degrees and left rotation from 0 to 30 
degrees.  

Passive range of motion was from 0 to 78 degrees for flexion, 
with extension from 0 to 0 degrees; right lateral flexion from 0 
to 15 degrees and left lateral flexion from 0 to 20 degrees; and 
right rotation from 0 to 30 degrees and left rotation from 0 to 
30 degrees.  With repetitive motion, the Veteran's had 0 to 72 
degrees of flexion, and 0 to 0 degrees of extension; right 
lateral flexion was from 0 to 10 degrees and left lateral flexion 
was from 0 to 16 degrees; and right rotation was from 0 to 26 
degrees and left lateral flexion was from 0 to 28 degrees.  The 
Veteran reported that pain was present at 0 degrees of motion on 
testing and increased throughout.  There were additional 
limitations of range of motion or joint function secondary to 
pain, fatigue, weakness or lack of endurance following repetitive 
use.  There was no evidence of fixed postural abnormalities or 
evidence of ankylosis present.  An MRI revealed a dominant 
finding of a right paracentral and lateral recessed broad-based 
protrusion at L4-5, which effaces the descending right L5 nerve 
root and likely correlates with the Veteran's right-sided 
radiculopathy pain; and grade 1 spondylolisthesis at L3-4 which 
is related to occult spondylolysis at L3 with at least moderate 
bilateral foraminal stenosis at that level.  An x-ray revealed 
bilateral spondylolysis of L4 with spondylolisthesis of L4-5.  
The overall diagnosis was chronic lumbar strain with degenerative 
disc disease and radiculopathy.  

The Board initially notes that the Veteran has been diagnosed 
with disc disease.  However, the evidence does not reflect any 
incapacitating episodes requiring bed rest prescribed by a 
physician.  In this regard, the September 2005 VA examination 
report revealed that the Veteran did not have incapacitating 
episodes.  Thus, the evidence does not reflect that the Veteran 
has experienced incapacitating episodes as defined by the rating 
schedule for a total duration of 6 weeks over the period of 12 
months.  

Additionally, in order to receive a higher rating under 
Diagnostic Code 5237 for lumbosacral strain, the Veteran's 
disability would have to manifest in unfavorable ankylosis of the 
entire thoracolumbar spine.  The Board observes that there is no 
indication of ankylosis of the spine shown during the Veteran's 
VA examinations or in the context of his VA treatment.  In this 
regard, the Board notes that the Veteran was barely able to stand 
or walk and any motion caused pain during March 2006 treatment; 
however, there is no indication that the spine was actually 
ankylosed in an unfavorable position, or that the extent of his 
disability most nearly approximated unfavorable ankylosis, even 
when considering DeLuca factors.  Indeed, both the September 2005 
and December 2006 VA examinations expressly noted that there was 
no ankylosis of the lumbar or thoracolumbar spine.  
Thus, while the evidence does reflect considerable limitations, 
the overall disability picture does not rise to the level 
contemplated by the next-higher 50 percent rating.  Rather, the 
functional limitations described above are accounted for in his 
40 percent disability rating as already in effect throughout the 
rating period on appeal.  Thus, the Board finds that the 
Veteran's back disability does not warrant a higher rating than 
the current 40 percent disability rating.

As a result of the Veteran's service-connected bilateral leg 
radiculopathy, he experiences diminished perception of vibratory 
stimuli in the right sacral L2 intervention area as well as 
diminished perception of vibratory stimuli in the left lower 
extremity to the L2 and L5 intervention areas, with reported 
unsteadiness as of the December 2006 VA examination.  Indeed, the 
most recent VA examiner was unable to elicit Achilles deep tendon 
reflexes or left patella reflexes at that time.  
Additionally, the December 2006 examination showed motor strength 
testing of the lower extremities including dorsiflexion and 
plantar flexion of the feet to be 4/5.  Under these 
circumstances, the Board is of the opinion that the Veteran's 
service-connected bilateral lower extremity radiculopathy is 
consistent with moderate incomplete paralysis of the sciatic 
nerve since June 2005.   Accordingly, 20 percent evaluations are 
warranted by the Veteran's condition during the entirety of the 
relevant period for each lower extremity.

While a 20 percent evaluation is warranted for neurologic 
manifestations of each lower extremity, ratings in excess of that 
amount are not justified.  Indeed, moderately severe incomplete 
paralysis has not been shown.  For example, 
the Veteran reported at his September 2005 VA examination that he 
had no urinary incontinence, no erectile dysfunction, no fecal 
incontinence, no numbness, no falls, no unsteadiness and no 
urinary retention.  Objective findings at that time revealed 5/5 
strength testing, with normal muscle tone.  While light touch was 
impaired, he had normal vibration and position sense with no 
abnormal sensation.  He also had normal knee jerk bilaterally 
with hypoactive left ankle jerk and absent right ankle jerk.  The 
Board also notes that there was no wasting of the lower extremity 
limbs and calf and quadriceps circumference were the same 
bilaterally.  Moreover, even the 2006 examination showed only 4/5 
strength deficit in the lower extremities.  In sum, a 20 percent 
rating, but no higher, is warranted for the neurologic component 
of the low back disability on appeal.

The Board must also determine whether the schedular evaluation is 
inadequate, thus requiring that the RO refer a claim to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture.  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably describe 
or contemplate the severity and symptomatology of the Veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment or 
frequent periods of hospitalization.  Id. at 115-116.  When 
either of those elements has been satisfied, the appeal must be 
referred for consideration of the assignment of an extraschedular 
rating.  Otherwise, the schedular evaluation is adequate, and 
referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. 
App. at 116.

In this case, the schedular evaluation is not inadequate.  An 
evaluation in excess of that assigned is provided for certain 
manifestations of the service-connected back disability, to 
include his bilateral lower extremity radiculopathy, but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disorders.  As the rating schedule is adequate to 
evaluate the disabilities, referral for extraschedular 
consideration is not in order.

					
ORDER

Entitlement to an increased rating for chronic lumbar strain with 
degenerative changes, currently evaluated as 40 percent 
disabling, is denied.

Entitlement to an evaluation of 20 percent for right leg 
radiculopathy is granted, subject to the law and regulations 
governing the award of monetary benefits. 

Entitlement to an evaluation of 20 percent for left leg 
radiculopathy is granted, subject to the law and regulations 
governing the award of monetary benefits. 


REMAND

With respect to the TDIU claim, the file contains conflicting 
statements as to the Veteran's employment history.  For example, 
he related during his September 2005 VA examination that he was 
self-employed.  By contrast, he had indicated during his December 
2006 VA examination that he had been unemployed as a result of 
his back problems since 1995.  He has been receiving a non-
service connected pension since June 2000, reflecting an 
inability to work due to nonservice-connected problems.  In the 
context of his pension claim, he contended that he had last 
worked as a tree surgeon until August 1998.  Additionally, in a 
May 2009 VA examination for his liver, gall bladder and pancreas, 
the Veteran indicated that he was retired from being an arborist 
due to his arthritis as of 2006.  Despite the inconsistencies in 
his statements, he clearly is not working at present.  Moreover, 
his disability ratings satisfy the threshold percentage 
requirements under 38 C.F.R. § 4.16(a).  Thus, the Board finds 
that an examination should be afforded to determine whether the 
Veteran's service-connected disabilities, standing alone, 
preclude employment.

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA medical examination in order to 
determine whether it is at least as likely as not (50 
percent or greater likelihood) that the Veteran's 
service- connected disabilities alone are sufficient 
to preclude substantially gainful employment in light 
of his professional qualifications and employment 
history. Age cannot be considered in rendering the 
requested opinion. A rationale for all opinions and 
conclusion should be provided, and the examination 
report must indicate whether the claims file was 
reviewed in conjunction with the examination.

2. After the development requested above has been 
completed to the extent possible, the record should be 
reviewed. If the benefit sought on appeal remains 
denied, the Veteran and his representative should be 
furnished a supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


